“PIHE     ~T’BY0        Y     GENE




Honorable Doug Crouch              Opinion NO. c-716
District Attorney
Tarrant County Courthouse          Re:    Whether a person granted
Fort Worth, Texas                       robation pursuant to Section
                                       g of Article 42.12, Vernon's
                                       Code of Criminal Procedure
                                        Adult Probation and Parole
                                       L w), may be required to pay
                                       court costs and the cost8 of
                                       a court appointed attorney as
                                       a part of the terms of proba-
Dear Mr. Crouch:                       tion.
      This is in answer to your requeet for an opinion on the
above captioned matter.
      Section 6 of Article 42.12 of Vernon's Code of Criminal
Procedure, (Adult Probation and Parole Law) provides In part:
                   II   .Terms and conditions of probation
                    &   Include, but shell not be limited
                    to the conditions that the probationer
                    shall:


                   "h. Pay his fine, If one be assessed, and
                    all court caste whether a fine be aesesaed
                    or not, in one or several sums, and make
                    restitution or reparation in any sum that
                    the court shall determine; and. . ."
      Authority granted by the above quoted section of Article
42.12, is sufficiently broad 80 as to authorize a court to
require that court costs be paid as a condition for probation.
      Such procedure has been, in effect, approved by the
Supreme Court of the United States in Rinaldl v. Yeager,
U.S.     (decided May 31, 1966). There Is no constitutis
objem     to taxing court costs against a probationer since
all convicted defendants are likewise liable for all court
costs assessed against them as provided in Vernon's Code of
Criminal Procedure.
                             -3456-
Honorable Doug Crouch, page 2            (c-716)



      In addition to inquiring
                      .   . _ into the legality of requiring
sucn payment you nave lnqulrea into the mechanics of collecting
and disbursing the same. The legislature having set forth
no particular rule as to this procedure we believe that this
is a matter for each jurisdiction to handle in such a manner
as is deemed practical in the light of local conditions.
      In connection herewith, your attention is invited to
Kamisar and Choper, The Right to Counsel in Minnesota: Some
Field Findin s and Legal-Policy Observation, 48 Minn. L.
Rev. 1, 23-2 8 , indicating that an agreement for weekly or
periodic payment of installments would be acceptable and
customary.
      Your question relating to payment of costs of a court
appointed attorney by a person placed on robation, has been
answered previously in our Opinion No. C-%54, a copy of which
is enclosed herewith.

                          SUMMARY
                          -------
            A person granted probation pursuant to Section
            6 of Article 42.12 Vernon's Code of Criminal
            Procedure, (Adult Probation and Parole Law)
            may be required to pay court costs as a part
            of the terms of probation.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General of Texas




SK/lb
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
Lonny Zwiener
John Banks
Gilbert Pena
APPROVED FOR THE ATTORNEY GENERAL:
By: T. B. Wright
                           -3457-